DETAILED ACTION 
The office action is in response to the appeal brief filled on 4/25/2022.
In view of the appeal brief filed on 4/25/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
5.	Claims 23 and 24 are objected to because of the following informalities: 23 and 24 do not depend from a claim that precedes them instead they depend from claim 26.  
Appropriate correction is required.
Response to Arguments
6.	Applicants’ arguments in the appeal brief filed on 04/25/2022 have been considered and please see the examiner's responses for the reasons as discussed below.
Applicants stated on pages 7-10 of the appeal brief: 
“Appellant respectfully traverses the Examiner’s assertion and respectfully submits that the Examiner is incorrect. In particular, it would not have been obvious to modify Moller’s device to replace the resistor R1 with a varistor, where the varistor is dimensioned such that it becomes conductive before a voltage exceeds an allowable voltage over the switch and an allowable voltage over the capacitor bank. For reference, Moller’s FIG. 1. Moller’s FIG. 1 As supported by the Declaration by Henning Markus Mortensen submitted on October 26, 2021 (hereinafter “Mortensen Declaration”), Moller offers no feature to limit the voltage over resistor R1 or switch S1 and, therefore, the purpose of Moller’s device configuration is quite different from the configuration of the power electronic device of the present application. (See Mortensen Declaration, 5). Furthermore, Moller’s paragraph [0020] specifically teaches the purpose of the resistor R1 and switch S1 configuration is to prevent unwanted activation of the earth leakage circuit breaker during startup. (See id.). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With reference to Figure 1 of the present application, which is reproduced below, the role of the varistor 5 in the power electronic device of the present application is far more important than merely protecting the switch S1. (See Mortensen Declaration, {| 7). For example, the power electronic device of FIG. 1 of the present application is configured to fulfill, for example, a 6 KV standard (e.g. IEC 61800-5-1). (See id.). Typically, it is difficult to find capacitors and switches rated to satisfy a 6 KV surge and, therefore, the inventors of the present application have discovered a solution to overcome this issue of having to find components (e.g. capacitor bank and switch) rated for 6K V by including a varistor 5 (e.g. a MOV) between the capacitor bank 2 and ground 3. (See id.). 

FIG. 1 of the Present Application Thus, there are advantages to having the varistor 5 arranged in parallel to the switch 4 that are not taught or suggested by Moller. (See Mortensen 
Declaration, { 8). For example, a MOV 5 (metal oxide varistor) having a 1 KV rating, a switch 4 having a 2.5 KV rating and a capacitor bank 2 having an ~3 KV rating may be utilized in the FIG. 1 power electronic device configuration to satisfy a 6 KV standard. (See id.). This premise may appear incorrect on its face because a person of ordinary skill in the art would think that a 6 KV surge would only be mitigated by 1 KV due to the 1 KV rating of the MOV 5 and, thus, would result in an overvoltage of the switch $1 and/or capacitor bank 2 by a resulting 5 KV. (See id.). However, because the current flowing through the capacitor bank would be relatively high and a MOV is not very stable, the 1 KV rated MOV 5 would, in practice, absorb ~ 3 KV of a 6 KV burst, which means in practice the capacitor bank 2 can have a 3 KV rating and the overall power electronic device configuration can satisfy the 6 KV standard. (See id.). It is more difficult to find a 6 KV relay/switch than a 2.5 KV rated switch. (See id.). Further, components for a typical 6 KV rated power electronic device would also be significantly larger in size and require more space on the PCBA and inside the VFD. (See id.).”

Examiner's Response: 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 6KV) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103

7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 1 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) in view of Hosini et al. (20140055116).
Regarding claim 1. Moller disclose a power electronic device (figure 1) comprising a grid side (L1, L2, L3) connected to a capacitor bank (C4-C9), the capacitor bank being connected to ground via a switch (C4-C9 connected to ground through S1).

Moller does not specifically disclose wherein a varistor is connected in parallel to the switch, and wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch and an allowable voltage over the capacitor bank.

Hosini et al. disclose a power system (figure 1) wherein a varistor (21-2) is connected in parallel to a switch (switch 21-1) (figure 4), and wherein the varistor is dimensioned such that it becomes conductive (the current passing the varistor reach the predetermined threshold)   before a voltage over the varistor (the respective voltage over the varistor corresponding to predetermined threshold current) exceeds an allowable voltage over the switch (the voltage across the switch and the capacitor is limited after the predetermined threshold current/ corresponding voltage being reached). Hosini further disclose that the bypass arrangement 21 can provide fast bypass of currents exceeding a predetermined threshold for protecting the capacitors 19-1, 19-2, 19-2 and the control arrangement 11 (in para. 0057). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with the circuit as disclose by Hosini in order to provide the bypass arrangement can provide fast bypass of currents exceeding a predetermined threshold for protecting the capacitors and the control arrangement.
 
Regarding claim 12. Moller does not specifically disclose wherein the varistor in the conducting state and the capacitor bank form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level.

Hosini et al. disclose (figure 4) wherein the varistor (21-2) in the conducting state and the capacitor bank (the capacitor banks 19-1, 19-2, and 19-3) form a voltage divider (coupled as a voltage divider connection), wherein the varistor limits a voltage over the capacitor bank to an allowable level (para. 0057).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with the circuit as disclose by Hosini in order to provide the bypass arrangement can provide fast bypass of currents exceeding a predetermined threshold for protecting the capacitors and the control arrangement.

9. Claims 23, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) in view of Hosini et al. (20140055116) and further in view of Marcinkiewicz et al. (20170302165).
Regarding claim 23.  The combination do not specifically disclose wherein the differential mode varistors are connected between the phases and a common star point.

Marcinkiewicz et al. disclose wherein the differential mode varistors (1410) are connected between the phases and a common star point (the common start point connected to the bottom terminal of middle varistor 1410, refer to figure 21).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Marcinkiewicz et al. in order to ensure the switch is protected at all times prior to the conduction of the non-linear clamping devices which can lead to operational efficiencies.

Regarding claim 24.  The combination do not specifically disclose wherein the differential mode varistors are arranged at the grid side.

Marcinkiewicz et al. disclose wherein the differential mode varistors (1410) are arranged at the grid side (refer to figure 21).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Marcinkiewicz et al. in order to provide a current limiter device such that short circuit currents can be limited to values which are below the destruction limit of passive components of the electrical systems or circuits to be protected which can lead to operational efficiencies.

Regarding claim 26.   The combination do not specifically disclose wherein the differential mode varistors (1402) are connected between the phases.

Marcinkiewicz et al. disclose wherein the differential mode varistors (1410) are connected between the phases (the common start point connected to the bottom terminal of middle varistor 1410, refer to figure 21).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Marcinkiewicz et al. in order to provide a current limiter device such that short circuit currents can be limited to values which are below the destruction limit of passive components of the electrical systems or circuits to be protected which can lead to operational efficiencies.

10. Claims 2, 5-6 and 8-10, 13, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) in view of Hosini et al. (20140055116) further in view of Wang et al. (20160322809).
Regarding claim 2. The combination do not specifically disclose wherein the varistor is a metal oxide varistor.

 Wang et al. disclose (figure 3) wherein the varistor (318) is a metal oxide varistor (claim 22).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Wang et al. in order to improve high-impedance fault protection in the event of a human fault and also reduced manufacturing cost due to easing of specifications directed to arc suppression which increase their service life.

Regarding claim 5.  The combination of Moller and Hosini disclose (figure 1, Moller) wherein the switch (S1, Moller) is a board mounted relay (para. 0024, Moller).

Regarding claim 6. The combination of Moller and Hosini disclose (figure 1, Moller) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024, Moller).

Regarding claim 8.  The combination of Moller and Hosini disclose (figure 1, Moller) wherein the switch (S1, Moller) is an electronically configurable relay (para. 0024, Moller).

Regarding claim 9.   The combination of Moller and Hosini disclose (figure 1, Moller) wherein the grid side is connected to a passive rectifier stage (3, Moller).

Regarding claim 10.    The combination of Moller and Hosini disclose (figure 1, Moller) wherein it is a frequency converter (para. 0024, Moller).

Regarding claim 13.  The combination of Moller, Hosini and Wang et al. disclose (figure 1, Moller) wherein the switch (S1, Moller) is a board mounted relay (para. 0024, Moller).

Regarding claim 16. The combination of Moller, Hosini and Wang et al. disclose (figure 1, Moller) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024, Moller).

Regarding claim 18. The combination of Moller, Hosini and Wang et al. disclose (figure 1, Moller) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024, Moller).

Regarding claim 19. The combination of Moller and Hosini disclose (figure 1, Moller) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024, Moller).

11. Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821), Hosini et al. (20140055116) in view of Wang et al. (20160322809) and further in view of Vangool et al. (20140168830).
Regarding claim 4.  The combination do not specifically disclose wherein the varistor in the conducting state and the capacitor bank form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level, and wherein the varistor is arranged in series with the capacitor bank.

Hosini et al. disclose (figure 3) wherein the varistor (21-2) in the conducting state and the capacitor bank (capacitors 19-1, 19-2, 19-2) form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level (the voltage across the switch and the capacitor is limited after the predetermined threshold current/ corresponding voltage being reached). Hosini further disclose that the bypass arrangement 21 can provide fast bypass of currents exceeding a predetermined threshold for protecting the capacitors 19-1, 19-2, 19-2 and the control arrangement 11 (in para. 0057). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with the circuit as disclose by Hosini in order to provide the bypass arrangement can provide fast bypass of currents exceeding a predetermined threshold for protecting the capacitors and the control arrangement.
 
Vangool disclose (figure 5) wherein the varistor (510) is arranged in series with the capacitor (520).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hosini and Wang et al.  invention with the circuit as disclose by Vangool in order for the varistor to protect electronic circuits from switching spikes and over voltage transient which these voltage spikes must be prevented from appearing across electronic circuit and component.
 
Regarding claim 15.  The combination of Moller, Hosini, Vangool and Wang et al. disclose (figure 1, Moller) wherein the switch (S1, Moller) is a board mounted relay (para. 0024, Moller).

Conclusion 
12. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            
/AFEWORK S DEMISSE/Examiner, Art Unit 2838